DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Toyota (US Pub. No. 2013/0314674 A1) discloses a projector (Figure 3, element 51), comprising: a light source (Figure 3, elements 110a and 100b); a temperature sensor (Figure 3, element 110), arranged in the projector (Figure 3, element 51), and configured to detect temperature of the corresponding area to obtain a temperature parameter (page 4, paragraph 0056, lines 1-3); a plurality of fans (Figure 3, elements 102a and 102b), configured to lower temperature of the projector (Figure 3, element 51); lower an output power of the light source when the temperature parameter (i.e. temperature range) corresponding to any one of the areas falls into corresponding one of the first 
Regarding claim 8, Toyota (US Pub. No. 2013/0314674 A1) discloses a projector (Figure 3, element 51), comprising: a light source (Figure 3, elements 110a and 100b); a temperature sensor (Figure 3, element 110), arranged in the 
Regarding claims 2-6 and 9-14, the claims are allowable based on their dependence from allowable claims 1 and 8 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toyota (US Patent No. 9,091,909 B2) shows a projection type display apparatus including: a plurality of light sources and; a light source control section configured to control each of the plurality of light sources and a plurality of fans, provided to correspond to the plurality of light sources, respectively, for cooling the corresponding light sources; and a fan diagnosis section configured to diagnose a state of each of the plurality of fans. When a malfunction of one of the plurality of fans is detected by the fan diagnosis section while the plurality of light sources are lit up, the light source control section turns off one of the light sources corresponding to the one fan and continues to light up the remainder of the light sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/04/2022